PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/709,584
Filing Date: 20 Sep 2017
Appellant(s): Black & Decker Inc.



__________________
Amir R. Rohani
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/11/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/14/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Response to Arguments
Applicant's arguments filed 02/11/22 have been fully considered but they are not persuasive. Each of Applicant’s arguments is set forth below in italics followed by Examiner’s response.

A.	Rejections of Claims 1-5, 13, 17, 19, 20 and 21 Under 35 U.S.C. 103
Incorporating the air flow control mechanism of Dreiss into the dust extractor of Ege would result in two simultaneous airflow paths in opposite direction passing through the filter assembly during the filter cleaning process.  Therefore, the combination of Ege and Dreiss fails to disclose or suggest controlling the air flow through the filter assembly a second direction in which the air flowing in single the air flow path travels from the vacuum source toward the shroud, as claimed.  Furthermore, the combination of Ege and Dreiss fails to disclose that the air is expelled out of the shroud during the back flush operation of the dust extractor, as claimed.  For these reasons, as discussed in detail below, Appellant requests reversal of the Examiner’s rejection of claim 1.
Examiner respectfully disagrees.  EP’058 (Dreiss), paragraph [0035], states that “From time to time the at least one filter element 9 can be cleaned by reversing the direction of the air stream 11 through the at least one filter element 9.  Hence, clean air is blown back through the at least one filter element 9 into the dust collection container 7.”  Thus, the air flow control mechanism of EP’058 is configured to control a direction of air flow through a vacuum filter, such that during a backflush operation the air flow is reversed.  The modification of Ege, in view of EP’058, to include an air flow control mechanism does not rely on the bodily incorporation of the vacuum system structure disclosed in EP’058.  Furthermore, the reversal of an air stream through the vacuum system of Ege would necessarily cause air to be blown back through the filter 21 along a single air flow path towards the shroud 3 (See Figure 1).

Since Dreiss relies on two opposing air flow paths through the filters to carry out its cleaning operation, it would not have been possible to employ the air flow control mechanism of Dreiss in Edg’s dust extractor and still maintain a single airflow path through the filter assembly during a back flush operation, as required by claim 1.  For this reason, the combination of Ege and Dreiss fails to disclose or suggest claim 1.
Examiner respectfully disagrees.  As discussed above, the modification of Ege, in view of EP’058, to include an air flow control mechanism does not rely on the bodily incorporation of the vacuum system structure disclosed in EP’058.  EP’058, paragraph [0035], clearly states that “…the at least one filter element 9 can be cleaned by reversing the direction of the air stream 11 through the at least one filter element 9.”  A reversal of the vacuum source of Ege, during a back flush operation, would maintain a single airflow path traveling from the vacuum source toward the shroud, through the filter element.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
Conferees:
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                        
/SUNIL K SINGH/Supervisory Patent Examiner, Art Unit 3700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.